Citation Nr: 0214702	
Decision Date: 10/21/02    Archive Date: 10/29/02	

DOCKET NO.  98-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome on the left.  

2.  Entitlement to service connection for a stomach ulcer.  

3.  Entitlement to service connection for a sinus disability 
or residuals of a lymphadenopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from 1981 to September 1996.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in  April 2001 at which time it was remanded, 
in pertinent part, for further development.  The requested 
actions have been accomplished and the case has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran does not currently have carpal tunnel 
syndrome on the left, a stomach ulcer, a sinus disability, or 
residuals of lymphadenopathy.  


CONCLUSION OF LAW

The veteran does not have carpal tunnel syndrome on the left, 
a stomach ulcer, a sinus disability or residuals of 
lymphadenopathy that were incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303 (2001).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) contains 
new statutory requirements affecting the adjudication of all 
pending claims.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) (holding that the VCAA applied to all claims pending 
on November 9, 2000).  The new law revises the former 
§ 5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant come forward with evidence to 
establish a well-grounded claim before the Secretary is 
obligated to assist the claimant in developing facts 
pertinent to that claim.  The statute significantly heightens 
what were VA's duties under former law to assist the claimant 
in developing new evidence, and to provide the claimant with 
certain notices, pertinent to the claim.  The new statute 
requires that these duties be fulfilled before the claim is 
adjudicated.  New regulations have been promulgated 
implementing the statute.  See 66 Fed. Reg. 45, 620 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103.  Guidelines concerning the 
content of this notice are found in the implementing 
regulations.  See 66 Fed. Reg. 45, 620, 45, 630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records cannot be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45, 620, 45, 630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).  The 
implementing regulation prescribes the content of the notice 
that VA must give to a claimant if it is unable to obtain the 
records in question.  Furthermore, when the records in 
question are in the custody of a Federal department or 
agency, the VCAA and the implementing regulations require VA 
to continue to try to obtain them until it has been 
successful unless it is reasonably certain that they do not 
exist or that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45, 620, 45, 630. 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).  

In the instant case, the Board remanded the issues in 
question in April 2001 for compliance with the provisions of 
the VCAA.  In a communication dated in January 2002, the 
veteran was informed of the VCAA and its duty to assist and 
what was needed to help him substantiate his claim.  Further, 
the veteran was accorded comprehensive examinations by VA in 
October 2001.  Accordingly, the Board finds that the veteran 
will not be prejudiced if it adjudicates the claims for 
service connection presented on this appeal on the basis of 
the current record, without additional consideration of the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
also notes that because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, any failure on the part of VA to further notify 
the veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that medical records associated with the file 
subsequent to issuance of the supplemental statement of the 
case in May 2002 pertain to a claim for an increased 
disability rating of lumbosacral spine problems.  A review of 
the record reflects that the veteran was scheduled for 
examinations with regard to these disorders, but for whatever 
reason, failed to report.  

Factual Background.  

A review of the service medical records reflects that the 
veteran received treatment for acute gastroenteritis on one 
occasion in August 1986 and for gastritis on one occasion in 
July 1996.  The presence of an ulcer was not shown during 
service.  At the time of separation from service, the veteran 
indicated he had had no stomach difficulties.  

The service medical records also reveal that the veteran was 
seen on one occasion in February 1995 for acute sinus cold 
with lymphadenopathy.  There was no reference to a chronic 
sinus disorder/lymphadenopathy during the remainder of 
service.  The service records are likewise negative for 
reference to carpal tunnel syndrome on the left.  The record 
reflects that service connection is in effect for carpal 
tunnel syndrome on the right.  A 10 percent disability rating 
has been in effect since October 2, 1996.  

The record reflects the veteran was accorded various 
examinations by VA in April 1997.  One examiner stated that 
electromyographic testing was to be accomplished to make sure 
that a peripheral nerve disorder was not present, although he 
doubted there was one.  The examiner found nothing wrong with 
the peripheral nerves of the upper extremities on neurologic 
testing.  

Electromyographic testing was accomplished by VA in May 1997.  
The study was interpreted as normal, with no 
electrodiagnostic evidence of carpal tunnel syndrome 
bilaterally.  

At the time of the general medical examination in April 1997, 
the veteran reported having had problems with upset stomach 
and food coming up into his throat.  He acknowledged he was 
never given a diagnosis of an ulcer.  He reported that he was 
checked a couple of times in service with a rectal 
examination, but nothing was found.  Current clinical 
examination included normal bowel sounds and normal rectal 
examination.  The examination diagnoses included notation 
that presently available evidence did not establish the 
diagnosis of stomach ulcer.  An upper gastrointestinal series 
done in conjunction with the examination was interpreted as 
being normal.  Also, a study of the sinuses showed they were 
clear.  

Of record is a report of another rating examination given the 
veteran by VA in September 1999.  The diagnoses included 
carpal tunnel syndrome on the right, "not identified."  
Reference was made to the normal electromyographic testing 
done in 1997.  It was noted the veteran was scheduled for 
repeat electromyographic testing, but he did not show for the 
appointment.  

The private medical evidence of record includes a 
communication from a private physician done in June 2000.  He 
reported having provided treatment and management for the 
veteran since January 2000 for various problems.  At the time 
of one visit in February 2000, the veteran was seen for acute 
sinusitis.  He was provided with medication.  

Additional medical records include the report of a VA rating 
examination accorded the veteran in October 2001.  The 
veteran stated he had never been told that he had an ulcer.  
He did refer to problems with stomach pain while in service.  
He indicated this was especially worse during stressful 
times.  A review of the claims file showed that he was seen 
in an emergency room in July 1996 for complaint of abdominal 
discomfort and was given a diagnosis of gastritis.  He was 
treated with Axid.  Reference was made to the normal upper 
gastrointestinal series accorded the veteran in April 1997.  
The veteran indicated that he currently would get occasional 
stomach discomfort which appeared worse with overeating.  He 
was not taking any medication for his stomach at the present 
time and he said it was not bothering him at the moment.  
Current clinical examination of the abdomen was negative.  
The examiner stated there was no evidence in the claims 
folder or on the upper gastrointestinal series from 1997 to 
support a diagnosis of peptic ulcer disease.  

As for carpal tunnel syndrome, the veteran described pain in 
both wrists, especially on lifting.  He was not certain about 
numbness or tingling and spoke mostly of pain  which seemed 
to extend up to the arms.  Reference was made by the examiner 
to the normal electromyographic testing done in May 1997.  
The examiner stated that the veteran's history and physical 
examination were not suggestive of a diagnosis of carpal 
tunnel syndrome on the left.  

With regard to lymphadenopathy, the veteran indicated that he 
occasionally had swollen glands in his neck.  He was 
uncertain if this was in the setting of a cold or sore 
throat.  He indicated that he did get a lot of ear 
infections.  He said his swollen glands were sometimes 
tender, but they eventually went away.  He said otherwise he 
had no problem with the lymph nodes in his neck.  

Current examination showed one small .5 centimeter, soft, 
mobile, nontender lymph node palpable in the left 
submandibular region.  No other lymph nodes or masses were 
appreciated.  The examiner stated the veteran's history and 
current examination were consistent with the development of 
benign lymph node enlargement, most likely in the setting of 
a head and neck viral infection.  There was nothing about the 
history of physical examination which would be of concern for 
a pathologic cause of enlarged lymph nodes.  

The veteran was evaluated by the ear, nose, and throat 
clinic.  He related occasional nasal congestion, clear 
rhinorrhea associated with sneezing, and occasional itchy, 
watery eyes.  He denied any significant purulent postnasal 
drainage or facial pain, or any constant congestion.  
Regarding any neck masses, he related occasional enlarging of 
the bilateral submandibular glands, which could be consistent 
with mild intermittent sialadenitis or an inflammation 
secondary to upper respiratory infection.  

Current examination was essentially unremarkable except for 
notation of moderately inflamed nasal mucosa.  The 
submandibular glands were normal bilaterally.  There was no 
evidence of lymphadenopathy.  

The assessment was likely intermittent exacerbation of 
allergic rhinitis, with no evidence of any chronic sinus 
disease evident.  As for lymphadenopathy, it was stated there 
was no current lymphadenopathy, and no evidence of any upper 
ear or digestive tract process that would cause 
lymphadenopathy.  

Analysis

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be granted when the evidence shows 
that a veteran had a chronic disease during service and 
manifests the same chronic disease after service.  In such a 
case, the post service condition will be service connected 
however remote from the time of service unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity at some 
later date.  Rather, for a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time that the 
veteran had the disease, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If a chronic disease during service cannot be shown, a 
veteran's disability may be service connected on the basis of 
continuity of symptomatology beginning during service.  
Service connection can be granted for a disability where the 
presence of a disorder or symptoms thereof have been noted 
during service, the symptomatology associated with the 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to the post 
service symptomatology or inservice injury.  Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disability shown 
to be proximately due to or the result of  service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) has interpreted 
§ 3.310(a) as also providing for service connection where the 
current disability was either caused, or, if not caused, 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In every case, however, "a determination of service 
connection requires a finding of the existence of a chronic 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements-a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the inservice injury or disease and the 
current disability-which must be counted separately, must be 
established by competent evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

When the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence may 
be competent.  Id.  Generally, also, a lay person is 
considered competent to supply evidence descriptive of his 
own symptoms.  Id.  However, when a proposition turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a chronic disorder, then evidence proceeding from 
a medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App.  117, 120 (1999); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a lay person is not competent to 
diagnose a current disability or opine as to its etiology).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).  

The Board finds that none of the claims on appeal may be 
granted because the weight of the evidence is against a 
finding that there is a current carpal tunnel syndrome of the 
left, a stomach disorder, sinus disorder, or lymphadenopathy.  
Although there is evidence that the veteran might have had 
problems with his left upper extremity, his stomach, his 
sinuses, and his lymph glands during service, a current 
disability has not been confirmed.  At the time of the most 
recent examination of record, the examiner reviewed the 
entire record, but could find no underlying disability to 
explain the veteran's complaints.  As the medical evidence of 
record is to the effect that the veteran does not have carpal 
tunnel syndrome on the left, a stomach ulcer, a sinus 
disorder, or lymphadenopathy, the claim for entitlement to 
service connection for such disabilities will be denied.  The 
doctrine of reasonable doubt does not apply in this case.  
Ortiz v. Principi, 274, F.3d 1361 (Fed. Cir. 2001) (holding 
that the doctrine of reasonable doubt is not applicable where 
the evidence preponderates against the claim).  


ORDER

The claim for entitlement to service connection for carpal 
tunnel syndrome on the left is denied.  

The claim of entitlement to service connection for a stomach 
ulcer is denied.  

The claim of entitlement to service connection for a sinus 
disorder or lymphadenopathy is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

